Execution Version

CONFIDENTIAL SEVERANCE AND RELEASE AGREEMENT


This Confidential Severance and Release Agreement (“Agreement”) is made between
(i) Thomas G. Mair (“Employee”) and (ii) Golden Star Management Services Company
(the “Company”). Employee and the Company may be referred to collectively in
this Agreement as the “Parties” and individually as a “Party.”


RECITALS
WHEREAS, Employee and the Company entered into an Amended and Restated
Employment Agreement effective March 7, 2008, which the Parties amended on
February 22, 2011 (collectively, the “Employment Agreement”) pursuant to which
the Company employed Employee as the President and Chief Executive Officer of
Golden Star Resources Ltd. (“Golden Star”);
WHEREAS, in conjunction with the Employment Agreement, Employee and the Company
executed a Confidentiality and Restrictive Covenant Agreement dated March 7,
2008 (the “Confidentiality Agreement”), a copy of which is attached to this
Agreement as Exhibit A;


WHEREAS, December 31, 2012 (the “Separation Date”) is/was the end date of
Employee’s employment with the Company and the date of his Separation from
Service (as such term is used or defined in Treasury Regulation Section
1.409A-1(h));


WHEREAS, this Agreement is being executed as contemplated by, and as a condition
precedent to Employee receiving severance under, the Employment Agreement;


WHEREAS, the Parties wish to resolve fully and finally any potential disputes or
claims by Employee against the Company; and


WHEREAS, in order to accomplish this end, the Parties are willing to enter into
this Agreement.


NOW THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the sufficiency of which is acknowledged by the Parties, the
Parties to this Agreement agree as follows:


TERMS


1.Separation and Effective Date. Employee’s employment with the Company and
Insperity PEO Services, L.P., formerly known as Administaff Companies II, L.P.
(“Insperity”), and Employee’s officer position with Golden Star, ended on the
Separation Date. In connection with this Agreement, Employee will resign all
positions Employee has with the Company, Golden Star, and any of Golden Star’s
subsidiaries, including, without limitation, any positions as an officer or
member of any board of directors, and Employee will take all acts necessary to
effectuate such resignations. This Agreement shall become effective on the
eighth day after Employee signs this Agreement (the “Effective Date”), provided
Employee has not revoked Employee’s acceptance pursuant to Paragraph 8.g. below.


2.    Separation Package.
a.    On the Effective Date, and on the express conditions that (and only if)
(i) Employee has not revoked this Agreement (and that this Agreement is not
revocable after the Effective Date), and (ii) that the Effective Date is no
later than the thirtieth (30th) day following the Separation Date, the Company
will make and cause to be delivered to Employee a lump sum severance payment in
the amount of one million seventeen thousand and no hundredths dollars
($1,017,000.00), less applicable deductions and withholdings. Employee
acknowledges and agrees that the severance payment to be made under this
Subparagraph a is due solely from the Company and that Insperity has no
obligation to make the severance payment even though the payment by the Company
may be processed through Insperity.
b.    On the date that is six (6) months after the Separation Date, and on the
express conditions that (and only if) (i) Employee has not revoked this
Agreement as of such date (and that this Agreement is not revocable after such
date), and (ii) that the Effective Date is no later than the thirtieth (30th)
day following the Separation Date, the Company will make and cause to be
delivered to Employee a lump sum severance payment in the amount of nine hundred
forty four thousand eighty four dollars and sixty eight cents ($944,084.68),
less applicable deductions and withholdings. Employee acknowledges and agrees
that the severance payment to be made under this Subparagraph b is due solely
from the Company and that Insperity has no obligation to make the severance
payment even though the payment by the Company may be processed through
Insperity. Between the Separation Date and the date of the severance payment to
be made under this Subparagraph b, the Company shall, at its sole expense,
provide Employee with reasonable outplacement services through a mutually
agreed-upon provider.
c.    Employee currently has unvested Golden Star stock options. In
consideration for Employee signing and not revoking this Agreement, the vesting
of Employee’s outstanding unvested options will be accelerated, and Employee’s
unvested options will become vested as of the Separation Date. Moreover, if
Employee signs and does not revoke this Agreement, Employee shall have the right
to exercise such options until 5:00 p.m. MST on December 31, 2015. Other than as
provided herein, the terms of Employee’s stock option agreements and Golden
Star’s stock option plan (attached hereto as Exhibit B) remain in full force and
effect. Golden Star may, consistent with its obligations under such plan, amend
or discontinue any or all stock option plans at any time.
d.    Reporting of and withholding on any payment or consideration under this
Paragraph 2 for tax purposes shall be at the discretion of the Company in
conformance with applicable tax laws. If a claim is made against the Company for
any additional tax on or withholding from the payment(s) pursuant to
Subparagraphs a and/or b above, Employee shall pay any such claim within thirty
(30) days of being notified by the Company and agrees to indemnify the Company
and hold it harmless against such claims, including, but not limited to, any
taxes, attorneys’ fees, penalties, or interest, which are or become due from the
Company as a direct result of the payment(s). Each of the Parties represents and
warrants that it is his or its sole responsibility to obtain his or its own
advice concerning any tax consequences resulting from this Agreement.
3.    Section 409A. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and shall be
construed and operated accordingly. It is the intention of the Parties that
payments or benefits payable under this Agreement not be subject to the
additional tax or interest imposed pursuant to Code Section 409A. Employee
shall, at the request of the Company, take any action (or refrain from taking
any action) required to comply with any correction procedure promulgated
pursuant to Code Section 409A. Each payment described in Subparagraphs 2.a.
and/or 2.b. above or portion of such payment is intended to be, to the fullest
extent permitted by Code Section 409A, a separate payment, and a separately
identified and determinable payment or amount, for purposes of Code Section
409A. The payment described in Subparagraph 2.a. is intended to be a “short-term
deferral” as used or defined in Treas. Reg. § 1.409A-1(b)(4), “separation pay
due to involuntary separation from service” as used or defined in Treas. Reg. §
1.409A-1(b)(9)(iii), and/or a limited payment as used or defined in Treas. Reg.
§ 1.409A-1(b)(9)(v)(D).
Notwithstanding any other provision of this Agreement to the contrary, if (a) on
the date of Employee’s Separation from Service (as such term is used or defined
in Code Section 409A(a)(2)(A)(i), Treasury Regulation Section 1.409A-1(h), or
any successor law or regulation), any of the Company’s equity is publicly traded
on an established securities market or otherwise (within the meaning of Code
Section 409A(a)(2)(B)(i)) and (b) as a result of such Separation from Service,
the Employee would receive any payment that, absent the application of this
sentence, would be subject to interest and additional tax imposed pursuant to
Code Section 409A as a result of the application of Code Section 409A(2)(B)(i),
then, to the extent necessary to avoid the imposition of such interest and
additional tax, such payment shall be payable on the date that is the earlier of
(i) six (6) months after Employee’s Separation from Service or (ii) Employee’s
death.
Any outplacement service expenses must be incurred by Employee on or before June
30, 2013, any request by Employee for reimbursement of such expenses shall be
submitted to the Company on or before July 31, 2013, and any such reimbursement
payments to Employee shall be made on or before August 31, 2013.
4.    General Release.
a.    Employee, for himself and for his successors, heirs, subrogees, assigns,
principals, agents, partners, associates, attorneys, and representatives,
voluntarily, knowingly, and intentionally releases and discharges the Company,
Golden Star, Insperity, and any of their current and former respective
subsidiaries, predecessors, successors, parents, affiliates, and assigns, and
each of their respective officers, directors, principals, shareholders, agents,
attorneys, board members, employees, and insurers (collectively the “Released
Parties”) from any and all claims, actions, liabilities, demands, rights,
damages, costs, expenses, and attorneys’ fees (including, but not limited to,
any claim of entitlement for attorneys’ fees under any contract, statute, or
rule of law allowing a prevailing party or plaintiff to recover attorneys’ fees)
of every kind and description from the beginning of time through the Effective
Date (the “Released Claims”).
b.    The Released Claims specifically include, but are not limited to, those
which arise out of, relate to, or are based upon: (i) Employee’s employment with
the Company/Golden Star or his separation therefrom; (ii) statements, acts, or
omissions by the Company/Golden Star or the Released Parties whether in their
individual or representative capacities; (iii) express or implied agreements
between the Parties (including any offer letters and the Employment Agreement)
and any claims under any severance plan; (iv) any stock or stock option grant,
agreement, or plan, subject to Subparagraph 2.c. above; (v) any relationship
between Employee and the Company/Golden Star and any of the Released Parties;
(vi) all United States and Canadian federal, state, and municipal statutes,
ordinances, and regulations, including, but not limited to, claims of
discrimination based on race, color, national origin, sex, sexual orientation,
religion, disability, veteran status, whistleblower status, public policy, or
any other characteristic of Employee under the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Americans with Disabilities
Act, the Equal Pay Act, Title VII of the Civil Rights Act of 1964 (as amended),
the Employee Retirement Income Security Act of 1974, the Rehabilitation Act of
1973, the Family and Medical Leave Act of 1993 (as amended), the Worker
Adjustment and Retraining Notification Act, or any other United States or
Canadian federal, state, or municipal law prohibiting discrimination or
termination for any reason;
(vii) United States and Canadian state and federal common law; (viii) the
failure of this Agreement, or of any other employment, severance, profit
sharing, bonus, equity incentive or other compensatory plan to which Employee
and the Company/Golden Star are or were parties, to comply with, or to be
operated in compliance with, Code Section 409A, or any similar provision of
state or local income tax law; and (ix) any claim which was or could have been
raised by Employee; provided, however, that the Released Claims specifically
exclude (A) rights and obligations created by this Agreement; (B) any and all
indemnification rights (and related insurance coverage) available to current or
former directors and officers of the Company for any events or claims arising
out of or relating to their respective tenures, and (C) any claims that cannot
lawfully be waived.
5.    Unknown Facts. This Agreement includes claims of every nature and kind,
known or unknown, suspected or unsuspected. Employee hereby acknowledges that
Employee may hereafter discover facts different from, or in addition to, those
which Employee now knows or believes to be true with respect to this Agreement,
and Employee agrees that this Agreement and the releases contained herein shall
be and remain effective in all respects, notwithstanding such different or
additional facts or the discovery thereof.
6.    No Application. Employee agrees Employee will not apply for an employment
position or a contractor position with the Company/Golden Star in the future and
that no such applications are pending as of the Effective Date.
7.    No Admission of Liability. The Parties agree that nothing contained
herein, and no action taken by any Party hereto with regard to this Agreement,
shall be construed as an admission by any Party of liability or of any fact that
might give rise to liability for any purpose whatsoever.
8.    Warranties. Employee warrants and represents as follows:
a.    He has read this Agreement, and he agrees to the conditions and
obligations set forth in it.
b.    He voluntarily executes this Agreement after having been advised to
consult with legal counsel and after having had opportunity to consult with
legal counsel and without being pressured or influenced by any statement or
representation or omission of any person acting on behalf of the Released
Parties including, without limitation, the officers, directors, board members,
committee members, employees, agents, and attorneys for the Released Parties.
c.    He has no knowledge of the existence of any lawsuit, charge, or proceeding
against any of the Released Parties or any of their respective officers,
directors, board members, committee members, employees, or agents arising out of
or otherwise connected with any of the matters herein released.
d.    He has not, without authority, used or disclosed any information in a
manner that would be a violation of the terms set forth below if such
unauthorized use or disclosure had been made after the execution of this
Agreement.
e.    He has full and complete legal capacity to enter into this Agreement.
f.    He has had at least twenty-one (21) days in which to consider the terms of
this Agreement. In the event that Employee executes this Agreement in less time,
it is with the full understanding that he had the full twenty-one (21) days if
he so desired and that he was not pressured by any of the Released Parties to
take less time to consider the Agreement. In such event, Employee expressly
intends such execution to be a waiver of any right he had to review the
Agreement for a full twenty-one (21) days.
g.    He understands that this Agreement waives any claim he may have under the
Age Discrimination in Employment Act. Employee may revoke this Agreement for
seven (7) calendar days following its execution, and this Agreement shall not
become enforceable and effective until eight (8) calendar days after such
execution. If Employee chooses to revoke this Agreement, he must provide written
notice to Brett C. Painter, Davis Graham & Stubbs LLP, 1550 Seventeenth Street,
Suite 500, Denver, Colorado 80202, facsimile number (303) 893-1379 by hand
delivery and by facsimile within seven (7) calendar days of Employee’s execution
of this Agreement. If Employee does not revoke within the seven-day period, the
right to revoke is lost.
h.    He admits, acknowledges, and agrees that he is not otherwise entitled to
the severance payment amount(s) and other consideration set forth in Paragraph 2
above, and such consideration is good and sufficient consideration for this
Agreement.
i.    He admits, acknowledges, and agrees that he has been fully and finally
paid or provided all wages, compensation, vacation, expenses, bonuses, stock,
stock options, or other benefits, which are or could be due to Employee through
and including the Separation Date.
9.    Confidential Information and Non-Solicitation.
a.    Except as herein provided, all discussions regarding this Agreement,
including, but not limited to, the amount of consideration, offers,
counteroffers, or other terms or conditions of the negotiations or the agreement
reached, shall be kept confidential by Employee from all persons and entities
other than the Parties to this Agreement and their respective legal and tax
advisors. Employee may disclose the amount received in consideration of the
Agreement only if necessary (i) for the limited purpose of making disclosures
required by law to agents of the local, state, or federal governments, (ii) for
the purpose of enforcing any term of this Agreement, or (iii) in response to
compulsory process, and only then after giving the Company ten (10) days advance
notice of the compulsory process and affording the Company the opportunity to
obtain any necessary or appropriate protective orders. Otherwise, in response to
inquiries about this matter, Employee may state only that he has separated from
his employment with the Company on confidential terms.
b.    Employee shall not use, or disclose to any third party, any of the
Company’s business, personnel, or financial information that Employee learned
during his employment with the Company/Golden Star or his relationship with the
Released Parties. The Confidentiality Agreement shall remain in full force and
effect. Employee hereby expressly acknowledges that any breach of this Paragraph
9 shall result in a claim for injunctive relief, damages, and/or criminal
sanctions and penalties against Employee by the Company, and possibly by others;
provided, however, that if any restriction contained in this Paragraph 9 is
deemed to be broader in scope than the corresponding prohibition set forth in
the Confidentiality Agreement, then the latter shall control.
c.    Employee agrees that, for two (2) years following the Separation Date, he
will not directly or indirectly solicit for employment, attempt to hire, or hire
any then-current employee of the Released Parties. Employee also agrees that he
will not otherwise directly or indirectly induce any then-current employee of
the Released Parties to cease employment with those entities or otherwise
interfere with those entities’ relationships with their employees.
10.    Non-Disparagement and Requests for References. Each of the Parties agrees
not to make to any person any statement that disparages or reflects negatively
on the other Party (or the Released Parties), including, but not limited to,
statements by Employee regarding the Company’s or Golden Star’s financial
condition, employment practices, or its officers, directors, board members,
employees, affiliates, attorneys, customers, or vendors. In response to requests
for references and job-related inquiries, the Company shall provide only
Employee’s dates of employment and positions held.
11.    Cooperation. For one (1) year following the Separation Date, Employee
will cooperate with the Company in answering the Company’s questions and
providing assistance to the Company in connection with the transition of his
former duties. Employee acknowledges and agrees that, during that time period,
he will cooperate and make himself reasonably available to provide periodic
assistance to the Company with respect to outstanding issues that may arise
after the Separation Date. The Parties expressly agree that nothing in this
Paragraph 11 creates any type of ongoing employment or consultancy relationship
between Employee and the Company. The Company shall reimburse Employee for
Employee’s reasonable out-of-pocket expenses incurred in complying with this
Paragraph 11 upon receipt of documentation verifying such expenses.
12.    Return of Company Property and Information. Employee represents and
warrants that, contemporaneously with his execution of this Agreement, he will
return to the Company any and all property, documents, and files, including any
documents (in any recorded media, such as papers, computer disks, electronic or
data files, copies, photographs, maps, and transparencies) that relate in any
way to the business(es) of the Released Parties, whether or not developed,
produced, or conceived, in whole or in part, by Employee during the term of his
employment with the Company. Employee agrees that, to the extent that he
possesses any files, data, or information relating in any way to the
business(es) of the Released Parties on any personal computer or data storage
device, he will delete those files, data, or information (and will retain no
copies in any form). Employee also will return any tools, equipment, calling
cards, credit cards, access cards, keys, any keys to any filing cabinets,
vehicles, vehicle keys, and all other Company property in any form prior to the
date he executes this Agreement. This Paragraph 12 shall not apply to (a) copies
of this Agreement, including drafts and related communications between the
Parties and/or their representatives, or (b) materials provided to Employee in
connection with the questions and/or assistance contemplated by Paragraph 11
above.
13.    Severability. If any provision of this Agreement is held illegal,
invalid, or unenforceable, such holding shall not affect any other provisions
hereof. In the event any provision is held illegal, invalid, or unenforceable,
such provision shall be limited so as to give effect to the intent of the
Parties to the fullest extent permitted by applicable law. Any claim by Employee
against the Company shall not constitute a defense to enforcement by the
Company.
14.    Assignment. The Company may assign its rights under this Agreement.
Employee cannot assign his rights under this Agreement without the written
consent of the Company.
15.    Enforcement. The releases contained herein do not release any claims for
enforcement of the terms, conditions, or warranties contained in this Agreement.
The Parties shall be free to pursue any remedies available to them to enforce
this Agreement.
16.    Counterparts, Facsimiles, and Copies. This Agreement may be executed in
counterparts, each of which counterpart, when so executed and delivered, shall
be deemed an original, and, taken together, shall constitute one and the same
instrument. Faxed, copied, and electronic signatures will be treated as
originals.
17.    Interpretation. The determination of the terms of, and the drafting of,
this Agreement has been by mutual agreement after negotiation, with
consideration by and participation of all Parties hereto. Accordingly, the
Parties agree that the rules relating to the interpretation of contracts against
the drafter of any particular clause shall not apply in the case of this
Agreement. The term “Paragraph” shall refer to the enumerated paragraphs of this
Agreement. The headings contained in this Agreement are for convenience of
reference only and are not intended to limit the scope or affect the
interpretation of any provision of this Agreement.
18.    Entire Agreement. This Agreement, including the exhibits hereto,
constitutes the entire agreement between the Parties regarding its subject
matter. Except as set forth in Subparagraphs 2.c and 9.b above, this Agreement
supersedes any and all prior oral or written promises or agreements between the
Parties, and Employee acknowledges that he has not relied on any promise,
representation, or statement other than those set forth herein. This Agreement
cannot be modified except in writing signed by all Parties, or by operation of
Paragraph 13 above.
19.    Venue and Applicable Law. This Agreement shall be interpreted and
construed in accordance with the laws of the State of Colorado, without regard
to its conflicts of law provisions, except to the extent such laws are preempted
by applicable federal law. Venue shall be exclusively in the federal or state
courts in Colorado, and each of the Parties agrees to submit to the jurisdiction
of those courts, whether or not Employee or the Company (or any of the Released
Parties) is now or may later become a resident or citizen of a different
jurisdiction.
[Signature page follows]






IN WITNESS WHEREOF, the Parties have executed this Confidential Severance and
Release Agreement on the dates written below.


EMPLOYEE:


/s/ Thomas G. Mair        December 20, 2012
Thomas G. Mair    Date


GOLDEN STAR MANAGEMENT SERVICES COMPANY:    




/s Christopher Thompson        December 20, 2012
By: Christopher Thompson    Date
Title: Chairman










